Citation Nr: 0805844	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in 
Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for partial amputation 
of the distal phalanx, left middle finger, currently 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO decision.  

In January 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's partial middle finger amputation on the left 
hand is manifested by loss of sensitivity and misalignment.  


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for 
partial amputation of distal phalanx, left middle finger have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.71a, Diagnostic Code 5154 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was also afforded VA medical examinations in May 
2002, June 2005 and August 2007.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the rating initially assigned for his 
disability, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2005); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  In this case, the veteran's disability is not 
evaluated under a diagnostic code for limitation of motion; 
therefore, the DeLuca factors are not applicable.  

The veteran is currently assigned a 10 percent evaluation for 
amputation of the distal phalanx of the left middle finger 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5154.  Under 
that diagnostic code, a 20 percent evaluation is warranted 
for amputation of the long finger with metacarpal resection 
(more than one half the bone lost).  A note to the 
regulations states that the single finger amputation ratings 
are the only applicable ratings for amputations of whole or 
part of single fingers.

The Board notes that since the veteran filed his claim for 
higher evaluation there have been a number of changes in the 
criteria for rating musculoskeletal disabilities under 38 
C.F.R. § 4.71a, including those related to hand and finger 
disabilities.  The new rating criteria for rating finger 
disabilities became effective August 26, 2002.  However, the 
regulation, as amended in 2002, includes no substantive 
change to the relevant diagnostic code as to the issue of 
entitlement to a rating in excess of 10 percent for 
amputation of the right middle finger.  As such, the veteran 
will not be prejudiced by the Board's decision to proceed 
with adjudicating this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The medical evidence of record shows that the amputation of 
the veteran's left middle finder does not warrant a 20 
percent evaluation.  A June 2005 VA Compensation and Pension 
Examination shows that the veteran had a partial amputation 
of the left middle finger, tuft distal phalanx.  The examiner 
described the veteran's finger as a partial amputation of the 
soft tissue of the distal radial portion of the middle 
finger.  The distal radial half of the tuft was lost, with 
the nail remaining intact.  The veteran had lack of sensation 
in the distal in two-thirds of the middle finger and was 
unable to use the finger for typing.  The finger was also not 
aligned with the other fingers while his hand was at rest.  
There was no pain in the finger.  The bone of the phalanx 
remained intact.  The hand function was good, normal for 
gripping, grasping and pointing.  The distal interphalangeal 
and proximal interphalangeal joints of the middle finger were 
normal. 

The Board finds that the veteran is not entitled to an 
increased evaluation for the partial amputation of his middle 
finger on his left hand because there is no evidence of 
metacarpal resection.  The medical examinations do not show 
that more than one half of the bone was lost in the 
amputation, in fact, the bone and the joints of the middle 
finger were intact.  As there is no evidence of metacarpal 
resection or loss of bone, an increased evaluation is not 
warranted.  

Additionally, the medical evidence of record shows that the 
amputation of the veteran's left middle finder does not 
warrant an extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The Board finds that the veteran does not meet the criteria 
for an extraschedular evaluation.  In an August 2007 VA 
General Medical Examination, the examiner found that the 
amputation of the left middle finder was not a significant 
disability to the veteran.  It was not a source of any 
functional loss during his employment and it was not 
disabling to the veteran.  Therefore, the Board concludes 
that the disability at issue did not cause marked 
interference with employment beyond that already contemplated 
in the assigned evaluation.  Additionally, the amputation did 
not necessitate any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.


ORDER

An evaluation higher than 10 percent for partial amputation 
of the distal phalanx, left middle finger is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


